DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to PRO 62/961,076 filed on 01/14/2020.

Status of claims 
	Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 21 2021, March 5 2021 and May 19 2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-30 are indefinite for the recitation the limitation of “chronic intermittent schedule.” Claim 1 recites the “chronic intermittent schedule”  is one in which each of the repeated administrations “is performed while the subject is experiencing a migraine headache.” However, it is unclear whether such repeated administrations are required to be made while the subject is experiencing the same migraine headache.
For example, it is unclear whether administering the composition to a subject once on Day 1 when the subject is experiencing a migraine headache and again on Day 24 when they are experiencing another, different migraine headache would fall within the scope of the claimed “chronic intermittent schedule” or whether these “repeated administrations” must occur during the same migraine attack.
Regarding claims 7, 10 and 14-16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 2, 5, 6, 7, 10, 11, 13-17, 19-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Migranal Nasal Spray Product Label (Revised 08/2019). 
	The cited prior art is referred to herein as “Migranal Product Label” and cited by the Examiner on PTO-892 form. 
	Claim 1 is directed to a method of reducing the frequency of migraine attacks in a subject who has frequent migraine headaches with or without aura, comprising: 	administering a pharmaceutical composition comprising dihydroergotamine (DHE) or salt thereof via a respiratory tract of the subject on a repeat dose schedule, 	wherein the schedule is a chronic intermittent schedule in which each of the repeated administrations is performed while the subject is experiencing a migraine headache.
	Regarding claim 1 and the limitation of a pharmaceutical composition comprising DHE, Migranal Product Label discloses Migranal (dihydroergotamine (DHE) mesylate) Nasal Spray for the acute treatment of migraine headaches was evaluated in four randomized, double blind, placebo controlled studies in the U.S. (see p.3, “Clinical Trials”.)  
	Regarding claim 1 and the limitation where the migraine headaches are with or without aura, Migranal Product Label discloses in its clinical trial, patients with or without aura were included in the study, see page 7, 2nd paragraph. 
	Regarding the limitations of claim 1 of “chronic intermittent schedule” and  “respiratory tract,”  Migranal Product Label discloses that patients treated a single moderate to severe migraine headache with a single dose of study medication, which was administered in total doses of 2 or 3 mg in a regimen of 0.5 mg in each nostril, repeated in 15 minutes (and again in another 15 minutes for the 3 mg dose in studies 1 and 2), Id.  
	Each “dose” as taught by Migranal Product Label is reasonably construed as 0.5 mg in each nostril resulting in a total “dosage” of 2 or 3 mg, thus meeting the claim 1 limitation, “repeat dose schedule” because these 0.5 mg doses are repeated after 15 minutes and the “repeated administrations” are all performed “while the subject is experiencing a migraine headache”. Alternatively, each “dose” is reasonably construed as 1 mg/nostril, where each “dose” is administered as two divided subdoses, as also claimed in claim 7. 
	Further, the above teaching of Migranal Product Label anticipates the limitations of “intranasal administration” (Claim 2), “administration of at least a first dose and a second dose” (Claim 5), “a liquid composition” (Claim 6), “each of the doses is administered as two divided subdoses…administered into separate nostrils” (Claim 7).  
	Regarding claim 10 and the limitation of where prior to actuation, a vial is nonintegral to the device and is configured to be attached thereto, optionally threaded, 
Migranal Product Label discloses Migranal Nasal Spray is available in 3.5 mL amber glass vials containing 4mg of DME mesylate, where the Nasal Spray comes as a package of 8 units, where each unit consists of one vial and one sprayer, see page 18, Section How Supplied. 
	Migranal Product Label discloses the sprayer and vial are each separate and discrete units (nonintegral) that must be assembled/attached together by turning the vial clockwise to attach it to the sprayer, see page 21, Section How to Use Migranal® (dihydroergotamine mesylate) Nasal Spray, reproduced below.

    PNG
    media_image1.png
    261
    687
    media_image1.png
    Greyscale

	Regarding claim 11 and the limitation of each of the doses comprises no more than 2.0 mg DHE, Migranal Product Label disclosure of 2mg or 3 mg from page 4 meets this limitation.  
	Regarding claims 13-14 reciting the limitations of DHE salt and DHE mesylate at a concentration of 2.5-7.5 mg/ml, Migranal Product Label discloses DHE as a mesylate salt at 4 mg/ml, see top of page 1 disclosing such concentration and the mesylate salt. 
	Regarding claims 15-17 and the limitations of concentrations of caffeine, dextrose and DHE, such limitations are taught by Migranal Product on top of page 2, reproduced below.

    PNG
    media_image2.png
    208
    632
    media_image2.png
    Greyscale

	Regarding claims 19-25 and 27, where the subject has fewer migraine headaches immediately following administration of the first dose, second dose and repeated administrations, and reduction of one or more symptoms occurs at 2 hours post administration, and the percentage reductions of migraine headache frequency during the 4 week period comparing the 2nd dose as compared to the first dose, as these properties would be inherent to the claimed method of administering DHE to a subject as taught by Migranal Product Label, claims 19-25 and 27 are anticipated by the cited prior art.  
	Regarding claim 26 and the reduction of one or more symptoms selected from pain, nausea, phonophobia and photophobia from the administration of the first dose, Migranal Product Label discloses a Kaplan Meier Plots 1 and 2 that “provide an estimate of the probability that a patient will have responded to a single 2 mg dose of Migranal® Nasal Spray as a function of time elapsed since initiation of treatment, see pages 5-6.  Migranal Product Label states that the plot of Figure 1 Y-axis is an Estimated Probability of Response to Study Medication, where such “Headache response was based on pain intensity as interpreted by the patient using a four-point pain intensity scale,” see page 5 and Figure 1 Plot. 
	Regarding claims 29-30 and the repeat dose schedule that lasts at least one, two, three, four, five and six months, Migranal Product Label states that during the clinical trial study of test subjects, examinations of the subject’s nose and throat were done for up to 36 months of the treatment study, see page 11, Section Local Irritation. 
	Accordingly, the claimed invention is anticipated by the cited prior art.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-11, 13-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migranal Nasal Spray Product Label (Revised 08/2019) in view of US 20170196861 A1.
	The cited prior art is referred to herein as “Migranal Product Label” and cited by the Examiner on PTO-892 form. US 20170196861 A1 is identified as US Pub 861 and cited by Applicant on an IDS. 
The teachings of------------------ Migranal Product Label are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 2, 5, 6, 7, 10, 11, 13-17, 19-27 and 29-30 are also prima facie obvious. However, they do not disclose the limitations of claims 3, 4, 8, 9 and 18.   
	Regarding claims 3, 8 and 9 and the limitations of pulmonary administration; a manually actuated, propellant driven metered dose administration device; a hydro fluoroalkane propellant (HFA 134a), US Pub 861 discloses pressurized metered dose inhalers, or pMDIs, are an additional class of aerosol dispensing devices. pMDIs
package the compound in a canister under pressure with a solvent and propellant mixture, usually chlorofluorocarbons (CFCs), or hydroflouroalkanes (HFAs), see paragraph 81. US Pub 861 discloses HFA 134a as a propellant, see paragraph 134.
	Regarding claim 4 and the limitation of DHE administered via a pulmonary route, US Pub 861 discloses a method of providing migraine therapy to a human subject, said method comprising: administering via pulmonary administration by oral inhalation, see claim 1. 
Regarding claim 18 and the limitation of wherein the subject has at least 3 migraine attacks in the 4-week period immediately preceding administration of the 1st dose, US Pub 861 discloses that prophylactic medication may be selected for a patient having two to four headaches per month, see paragraph 6.
One of ordinary skill in the art would have a basis to look towards the teachings of US Pub 861 as it is also concerned with the treatment of migraines via an inhaled DHE therapy, see claim 1 of US Pub 861.  
The rationale to support a finding of obviousness are the prior art elements (treatment of migraines via an inhaled DHE therapy as per Migranal Product Label) according to known methods (an inhaled pulmonary route of DHE migraine therapy as per US Pub 861), to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claim(s) 1, 2, 5, 6, 7, 10, 11, 13-17, and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migranal Nasal Spray Product Label (Revised 08/2019) in view of Silberstein et al. (CNS Drugs (2013) 27:385–394). 
	The cited prior art is referred to herein as “Migranal Product Label” and Silberstein are cited by the Examiner on PTO-892 form.
	The teachings of------------------ Migranal Product Label are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 2, 5, 6, 7, 10, 11, 13-17, 19-27 and 29-30 are also prima facie obvious. However, they do not disclose the limitations of claim 28. 
	Regarding claim 28 and the use of DHE nasal formulations of claim 1 to treat migraine in triptan non-responders, Silberstein discloses “DHE may also be an important option for triptan non-responders,” see page 385, column 1. Silberstein discloses 
A retrospective chart review evaluated response in 84 triptan non-responders for whom data on response to a subsequent trial with DHE nasal spray were available [15]. Triptan nonresponse was defined as failing to achieve complete response to one or more triptans. Complete response occurred in 39 % of previous triptan non-responders when treated with DHE, supporting the theory that at least some triptan non-responders may respond to acute treatment with DHE, Id.

The rationale to support a finding of obviousness are the prior art elements (treatment of migraines via an inhaled DHE therapy as per Migranal Product Label) according to known methods (Silberstein teaches use of DHE nasal spray in triptan non-responders), to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim	1-3, 4, 5-9, 11, 13, 14 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11185497 B2, (cited on the IDS), as evidenced by Katsarava et al. Curr Pain Headache Rep. 2012; 16(1): 86–92, Published online 2011 Nov 15 in view of US 20170196861 A1 and Silberstein et al. CNS Drugs (2013) 27:385–394.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Examined claim 1 is directed to a method of reducing the frequency of migraine attacks in a subject who has frequent migraine headaches with or without aura, comprising: 
	administering a pharmaceutical composition comprising dihydroergotamine (DHE) or salt thereof via a respiratory tract of the subject on a repeat dose schedule, 	wherein the schedule is a chronic intermittent schedule in which each of the repeated administrations is performed while the subject is experiencing a migraine headache. 
	Claims 2-3 recites an intranasal administration, and are directed to a manually activated, propellant driven, metered dose administration device. 
	Claim 5 recites a repeat dose schedule of at least a first and a second dose of the pharmaceutical composition.
	Claim 6 recites each dose is administered as two divided subdoses, optionally divided into separate nostrils. 
	Claim 7 is directed to a method wherein each of the doses is administered as two divided subdoses, optionally wherein the divided subdoses are administered into separate nostrils.  
	Claim 14 is directed to a liquid formulation comprising 2.5-7.5 mg/ml DHE mesylate. 
	Regarding claims 1-3, 5-7 and 14, the 497 patent claims a method of acutely treating migraine headache with or without aura, comprising:
	administering, via a manually actuated, metered-dose, propellant-driven intranasal delivery device, to a subject with migraine headache an effective dose of a liquid pharmaceutical composition comprising 4 mg/mL of dihydroergotamine (DHE) mesylate
	wherein the effective dose comprises 1.45 mg of DHE mesylate administered as two divided doses of one spray per each nostril without requiring a timed wait between the two divided doses, and 
	wherein the manually actuated, metered-dose, propellant-driven intranasal delivery device is configured to sequentially release the liquid pharmaceutical composition followed by propellant, and 
	wherein, following administration of the dose, the mean DHE Cmax in plasma is at least 750 pg/ml; the time to Cmax (T max) of DHE in plasma is less than 45 minutes; and the mean plasma AUC 0-inf of DHE is at least 2500 pg*hr/ml, see claim 1. 
	Thus, claims 1-3, 5-7 and 14 with regard to the claimed method of treating migraines via intranasal formulations in divided doses comprising DHE mesylate with a concentration of 4 mg/ml into each nostril by the claimed delivery device is taught by claim 1 of the 497 patent. 
	Regarding the treatment of frequent episodes of migraines, it would be obvious to do so as a form of migraine is known as episodic migraine as evidenced by Katsarava. Episodic migraines are known in the art. “Episodic migraine (EM) is characterized by those with migraine who have 0 to 14 headache days per month,” see Katsarava1 page 86, column 2. This definition of episodic migraines provides one of ordinary skill in the art to treat frequent migraines (at least two migraines/month see paragraph 72 of the specification) as presently claimed. 
	Regarding the limitation of reducing frequent migraine headaches, while the treatment of frequent headaches is not necessarily claimed by the 497 patent, they are known to one of ordinary skill in the art and would be treated by DHE, as supported by Katsarava disclosing treatment of episodic migraines with ergot derivatives (i.e. DHE), see page 90, column 1. The rationale to support a finding of obviousness are the elements of the 497 patent (the method as claimed) as evidenced by Katsarava (treatment of frequent/episodic migraine) to predictably arrive at the claimed invention.
	Regarding claim 4 and the limitation of DHE administered via a pulmonary route, US Pub 861 discloses a method of providing migraine therapy to a human subject, said method comprising: administering via pulmonary administration by oral inhalation, see claim 1. 
	Regarding claims 8-9, wherein the propellant is, hydrofluoroalkane, more specifically, hydrofluoroalkane-134a, the 497 patent defines the propellant of claim 1 to be pharmaceutically suitable propellants including hydrofluoroalkane-134a, see column 3, lines 50-53.  While there is a general prohibition of citing the specification of a conflicting patent in an obvious type double patenting rejection, MPEP 804(II)(B)(2)(a)
provides for two exceptions, one of which is, relying on portions of the disclosure which provide support for the claims in the potentially conflicting patent or application to determine the proper scope of a claim. Here, the passage from the specification is relied upon provide support for claims 8-9 to support the conflicting patent’s propellant used and to determine the scope of the propellant of claim 1 of the 497 patent. 
	Regarding claim 11 wherein each of the doses of the pharmaceutical composition comprises no more than 2.0 mg DHE or salt thereof, the 497 patent discloses wherein the effective dose comprises 1.45 mg of DHE mesylate administered as two divided doses of one spray per each nostril, see claim 1.
	Regarding claim 13 and the limitation of DHE salt, the 497 patent discloses DHE mesylate salt, see claim 1.  
Regarding claim 18 and the limitation of wherein the subject has at least 3 migraine attacks in the 4-week period immediately preceding administration of the 1st dose, US Pub 861 discloses that prophylactic medication may be selected for a patient having two to four headaches per month, see paragraph 6.
	Regarding claims 19-25 and 27, where the subject has fewer migraine headaches immediately following administration of the first dose, second dose and repeated administrations, and reduction of one or more symptoms occurs at 2 hours post administration, as these properties would be necessarily present to the claimed method, claims 19-25 and 27 are rendered obvious by the cited prior art.
	Regarding claim 26 and the limitation of reducing one or more symptoms selected from pain, nausea, phonophobia, and photophobia, the 497 patent discloses the treatment of migraine headache associated with aura (claim 1), i.e. symptoms, such as pain, nausea, phonophobia (aka sensitivity to noise) and photophobia (associated with photosensitivity). See column 9, lines 14-27. As noted above, the specification of the conflicting patent can be relied upon in the situation for those portions of the disclosure which provide support for the claims in the potentially conflicting patent or application to determine the proper scope of a claim. See: MPEP 804(II)(B)(2)(a)
	Regarding claim 28 and the use of DHE nasal formulations of claim 1 to treat migraine in triptan non-responders, Silberstein discloses “DHE may also be an important option for triptan non-responders,” see page 385, column 1. Silberstein discloses 
A retrospective chart review evaluated response in 84 triptan non-responders for whom data on response to a subsequent trial with DHE nasal spray were available [15]. Triptan nonresponse was defined as failing to achieve complete response to one or more triptans. Complete response occurred in 39 % of previous triptan non-responders when treated with DHE, supporting the theory that at least some triptan non-responders may respond to acute treatment with DHE, Id.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Curr Pain Headache Rep (2012) 16:86–92